internal_revenue_service number release date index numbers ----------------------------------------- ----------------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b03 plr-145066-12 date date legend distributing ------------------------------ ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ controlled ------------------------------ ------------------------------------------------------------------------------------- ------------------------------------------------------------------------ state x business a parcel a dear -------------- ------------- --------------------------------------------------------------- ------------------------------------ --------------------------------------------------------------- ------------- ----- we respond to your date request for rulings under sec_355 of the internal_revenue_code on certain federal_income_tax consequences of a proposed transaction the material information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material plr-145066-12 submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing a state x corporation has two classes of stock outstanding class a and class b each class has equal rights as to dividend distributions and liquidation proceeds class a shares are voting while class b shares are nonvoting distributing’s stock is held by a shareholders distributing conducts business a the financial information submitted by distributing indicates that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing holds a number of properties that it employs in business a including parcel parcel is located within an area of known groundwater contamination which is the subject of investigative and remediation efforts the site the contamination has been sourced in part to a property in the vicinity of parcel other properties in the general vicinity of the site with similar historical industrial uses might have contributed to the contamination distributing has received a legal opinion advising it to transfer its assets other than parcel and a proportionate amount of cash or other assets necessary to operate business a on parcel the other business a properties to a new subsidiary_corporation and distribute the stock of that new subsidiary to its shareholders in order to reduce the risk that such other properties might become subject_to environmental claims or liability associated with the site thus distributing has organized controlled as a state x corporation with the identical capital structure as distributing and has proposed the following transaction i distributing will transfer the other business a properties to controlled in exchange for all of the controlled stock and controlled’s assumption of certain distributing’s business a liabilities the contribution controlled’s stock will be comprised of controlled class a shares voting plr-145066-12 and controlled class b shares nonvoting the shares will have equal rights as to dividend distributions and liquidation proceeds ii distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution in the distribution holders of distributing class a shares will receive an amount of controlled class a shares equal in number to their distributing class a shareholdings and holders of distributing class b will receive an amount of controlled class b shares equal in number to their distributing class b shareholdings representations distributing has made the following representations regarding the proposed transaction a b c d e f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation neither business a as conducted by distributing nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the five years of financial information submitted on behalf of business a conducted by distributing is representative of the present operation of business a and there have been no substantial operational changes in the business since the date of the last financial statements submitted following the distribution distributing and controlled each will continue independently with its separate employees the active_conduct its share of the integrated activities of business a conducted by distributing prior to the proposed transaction the distribution is being carried out for the following business_purpose to protect the other business a properties from potential environmental liabilities associated with parcel the distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not being used principally as a device for the distribution of earnings_and_profits of distributing controlled or both plr-145066-12 g h i j k l m n o the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled in the contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the contribution and iii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 if any received by distributing from controlled in connection with the contribution the total fair_market_value of the assets transferred to controlled in the contribution will be equal to or exceed distributing’s aggregate adjusted_basis in those assets immediately before the contribution distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction the liabilities assumed within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-145066-12 p q r s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii is attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction within the meaning of sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing will be a u s real_property holding corporation within the meaning of sec_897 a usrphc immediately before the distribution and distributing and controlled each will be a usrphc immediately after the distribution rulings based solely on the information submitted and representations made we rule as follows the contribution and the distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on its transfer of assets to controlled in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on its receipt of assets from distributing in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_1032 plr-145066-12 controlled’s basis in each asset received from distributing in the contribution will equal the basis of that asset in distributing’s hands immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon its distribution of controlled stock to its shareholders in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on the receipt of controlled stock in the distribution sec_355 the basis of the distributing stock and the stock of controlled in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution this aggregate basis will be allocated between the distributing and controlled stock in proportion to the fair market values of the distributing and controlled stock immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution will be made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 we express no opinion about the tax treatment of any transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from any of these transactions that is not specifically covered by the above rulings in particular no opinion is expressed as to whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and whether the distribution and the acquisition or acquisitions are part of a plan or series of related transactions under sec_355 plr-145066-12 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number plr-14506612 of this letter_ruling pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to distributing’s authorized representative sincerely yours maury passman senior technician reviewer branch office of associate chief_counsel corporate
